Per Curiam.

Appellant’s sole contention is that the verdict of $8,500 was excessive. Plaintiff sustained a somewhat severe injury to his neck muscles and ligaments but there was no proof of permanency. There was no satisfactory evidence of the time lost by plaintiff from his work as a carpenter by reason of his injuries, differentiated from the periods of his unemployment on account of the seasonal nature of his work. The jury could have properly found, however, that he experienced periods of acute pain and discomfort. The attending physicians’ bill of $97 was largely for diathermy treatments. There was property damage of $499.21. The combined verdict was excessive. Judgment reversed, on the law and the facts, and a new trial ordered, with costs to abide the event, unless, within 20 days after service of a copy of the order to be entered hereon, respondent shall stipulate to reduce the verdict to $5,750, in which event judgment, as reduced, affirmed, without costs. Gibson, P. J., Herlihy, Taylor, Aulisi and Hamm, JJ., concur.